AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for thH_                                          FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                     Eastern District of Washington                       EASTERN DISTRICT OF WASHINGTON


              DALLAS JOHN PAUL LANGE,
                                                                                                              Jan 31, 2020
                                                                     )                                         SEAN F. MCAVOY, CLERK
                             PHWLWLRQHU                              )
                                v.                                   )       Civil Action No. 1:19-CV-3268-SAB
                 STATE OF WASHINGTON,                                )
                                                                     )


                            5HVSRQGHQW
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Petitioner's Petition for Writ of Habeas Corpus (ECF No. 1) is DISMISSED pursuant to Rule 4, Rules Governing Section
u
              2254 Cases in the United States District Courts. Judgment of dismissal is hereby entered.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Stanley A. Bastian.




Date: January 31, 2020                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                           %\ Deputy Clerk

                                                                            Penny Lamb
